Citation Nr: 0211699	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a), was made in a December 31, 1952 rating 
decision, wherein the RO denied the claim of entitlement to 
service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paul A. Linton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the VA RO which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
bilateral hearing loss.  In addition, the RO determined there 
was no CUE warranting revisions in the December 1952 RO 
decision denying entitlement to service connection for 
bilateral hearing loss.  

A videoconference hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In a December 1952 decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  The veteran 
was notified and did not appeal thus, the decision became 
final.  

3.  The evidence submitted since the December 1952 decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection bilateral hearing loss, and 
by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The veteran has failed to allege an error of fact or law 
in the December 1952 rating decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed December 
1952 rating decision, which denied service connection for 
hearing loss, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001).  

2.  A valid claim of CUE in the December 31, 1952 rating 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law. See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  The Board has therefore reviewed this case with 
the provisions of those laws in mind, and finds that VA's 
duty to assist the appellant in developing the evidence 
pertinent to the claims has been met.  In this regard, the 
Board notes that the veteran has undergone VA examination and 
pertinent medical treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in April 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claim regarding the submission of new and material 
evidence to reopen the claim of service connection for 
hearing loss is ready to be reviewed.  See 38 U.S.C.A. § 5100 
et. seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this regard, the Board notes that in Livesay v. Principi, 
15 Vet. App. 165 (2001), the Court indicated that the VCAA, 
with its expanded duties, was potentially applicable to a 
great number of claims.  The Court found, however, that the 
VCAA was not applicable to the a moving party's allegations 
of CUE.  


I.  Factual Background

A review of the veteran's service medical records reveals 
that on enlistment examination in January 1949, the veteran's 
hearing on whispered voice testing was 8/15, bilaterally.  He 
was given an H-2 profile for defective hearing.  A May 1949 
service medical record notes a diagnosis of bilateral 
deafness, mixed type, moderately severe.  In a July 1949 
medical record the diagnoses included defective hearing, 
mixed type, bilaterally, severe.  A diagnosis of chronic 
otitis media, bilaterally, quiescent was also noted.  The 
veteran noted hearing difficulties began at age 16.  Records 
included references to head injuries and accidents prior to 
service.  In August 1949, the veteran was given an H-3 
physical profile for defective hearing.  A September 1949 
record shows a diagnosis of perceptive type deafness, 
bilaterally, moderate, cause undetermined, initially 
manifested in civil life.  A 47 decibel loss was noted in the 
right ear and a 45 decibel loss was noted in the left ear.  A 
March 1950 record reflects a recommendation that the veteran 
be discharged from service.  The diagnosis included moderate, 
perceptive type deafness.  On separation examination in April 
1950, the veteran's hearing was described as 15/15 on spoken 
and whispered voice testing.  

In a December 31, 1952 RO decision, service connection for 
defective hearing was denied.  At that time, the RO 
determined that based upon the evidence of record, the 
veteran's defective hearing originated prior to military duty 
and that his disability was not permanently aggravated by 
active service.  The veteran was notified by correspondence 
dated in January 1953 sent to an address at in San Quentin, 
California; however, he did not appeal the adverse 
determination.  

In a September 1997 statement, the veteran indicated that he 
sustained injuries to his ears, hands and a slight concussion 
during service after an explosion from a defective weapon.  
He maintained that he was treated for his injuries, underwent 
several tests and was eventually issued hearing aides.  

On VA audiology examination conducted in October 1997, the 
veteran reported a history of military noise exposure when a 
rifle blew up with shrapnel hitting his right ear.  Pure tone 
thresholds in the eight ear were recorded at 80, 75, 75, and 
85 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 75, 75, 75, and 85 decibels at the same 
frequencies.  The average pure tone threshold in both ears 
was 79.  Speech recognition scores were 72 percent in both 
ears.  The diagnosis was severe hearing loss, bilaterally.  

In a statement in support of his claim received in March 
1998, the veteran indicated that during basic training, a 
rifle blew up in his hand.  He stated that pieces of shrapnel 
flew around his had and hit him in a few spots.  He related 
that since that time, his ears drained blood and pus on 
occasion and he started to lose his hearing.  He indicated 
that after his discharge from service, he was incarcerated in 
San Quentin, California.  The veteran maintained that during 
his period of incarceration, his sister filed a compensation 
claim in his name without his knowledge.  He claimed that he 
knew nothing of the December 31, 1952 rating action which 
denied service connection for hearing loss.  

Private audiology reports show that the veteran underwent 
audiometric testing in May 1997 which revealed bilateral 
hearing loss.  

A July 2000 VA audiology report shows that pure tone 
thresholds in the right ear were recorded at 70, 85, 80, 80, 
and 80 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 65, 75, 75, 75, and 80 decibels at the same 
frequencies.  Speech recognition scores were 64 percent in 
the right ear and 68 percent in the left ear.  The diagnosis 
reflected moderately severe to severe sensorineural hearing 
loss, bilaterally.  

During the June 2002 Travel Board hearing, the veteran 
testified that he had no history of hearing difficulty prior 
to his period of active duty.  He recounted his claim that 
during active service an M1 rifle exploded which caused 
ringing in his ears and ear pain.  He stated that he was 
fitted for hearing aids while on active duty and wore them 
during his separation examination.  He stated that since his 
discharge from active duty, he has experienced consistent ear 
infections and ear aches.  


II.  Analysis

A.  CUE

Statements and testimony from the veteran are to the effect 
that the December 1952 RO rating decision, denying service 
connection for bilateral hearing loss, was clearly and 
unmistakably erroneous.  Previous determinations of the RO 
are final and binding, and will be accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105(a).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  

The evidence of record at the time of the December 1952 RO 
decision denying service connection for hearing loss, 
essentially consisted of the veteran's service medical 
records which showed defective hearing on entrance 
examination.  The records noted at that time that veteran 
reported a history of hearing loss beginning at age 16.  Head 
trauma prior to service was reported.  Based on these facts, 
the conclusion in the December 1952 rating decision that the 
veteran's hearing loss preexisted his entry into service and 
was not aggravated thereby is not undebatably erroneous, 
because it is supported by clear and unmistakable evidence 
that hearing loss existed prior to service and was not 
aggravated therein.  In this regard, it is noted that service 
medical records showed continued hearing loss and that on 
separation examination in 1950, his hearing actually showed 
improvement, presumably by virtue of employing hearing aids.  

It is also significant that there are no service medical 
records which reveal any exploding rifle or other such injury 
causing injury to the ears.  He was admitted into service 
with a demonstrated hearing loss.  There are no complaints of 
acoustic or other trauma during service that caused any 
increase in the hearing loss.

After consideration of all the evidence of record at the time 
of the December 1952 rating decision, the Board finds that 
the evidence then of record was of sufficient weight and 
character that it was not clear and unmistakable error for 
the rating board to have found that the presumption of 
soundness was rebutted and that bilateral hearing loss was 
not aggravated in service.  

A review of the evidence of record at the time of the 
December 1952 RO rating decision shows that there was a 
tenable basis for that decision.  The evidence then of record 
does not show that the December 1952 RO rating decision was 
based on CUE for failing to grant service connection for 
hearing loss.  Hence, the Board finds that the evidence then 
of record does not support the veteran's claim that there was 
CUE in that decision.  


B.  New and Material Evidence

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156.  See also Evans v. 
Brown, 9 Vet. App. 273, 284 (1996), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131.  A veteran is 
presumed to be in sound condition when examined and accepted 
into the service except for defects or disorders noted when 
examined and accepted for service or where clear and 
unmistakable evidence establishes that the injury or disease 
existed before service.  38 U.S.C.A. § 1132 (West 1991); 38 
C.F.R. § 3.304(b) (2001); Crowe v. Brown, 7 Vet. App. 238 
(1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A.§ 1153; 38 C.F.R. 
§ 3.306(b).  

In the instant case, service connection for bilateral hearing 
loss was denied in a December 1952 RO decision.  RO 
correspondence dated in January 1953 was mailed to the 
veteran and there is no record of such correspondence being 
returned as undeliverable or for any other reason.  The 
veteran did not appeal the 1952 adverse determination.  Thus, 
the December 1952 RO decision represents the last final 
decision of that issue on any basis.  38 U.S.C.A. § 7105; 
Evans v. Brown, 9 Vet. App.  273 (1996).  In that decision, 
it was noted that the veteran's hearing loss preexisted his 
entry into service and was not aggravated thereby.  

Evidence considered by the RO at the time of the December 
1952 decisions consisted of the veteran's service medical 
records which showed defective hearing on enlistment and 
throughout his period of active service.  Several records 
note the veteran's reported history of hearing problems since 
the age of 16.  

Evidence submitted since the final 1952 RO decision includes 
private and VA audiology reports reflecting that the veteran 
has current bilateral hearing loss.  Significantly, none of 
the medical examiners indicated that the veteran's pre-
existing hearing loss disability underwent an increase in 
severity during active service.  Also submitted since the 
final 1952 RO decision are statements and testimony from the 
veteran, essentially maintaining that his hearing loss 
disability began during service as a result of an explosion 
from a defective weapon.  

Analyzing the additional evidence submitted since the 1952 RO 
decision, as none of this evidence includes any competent 
medical evidence indicating that the veteran has a current 
hearing loss disability that began in service, to include due 
to an increase in the underlying pathology of a pre-service 
hearing loss disability, the Board concludes that none of it 
is both "new" and "material" as defined by the controlling 
legal authority, as it does not compel consideration of the 
claim on the merits.  The veteran's unsupported testimony 
asserting an etiologic relationship between his current 
hearing loss and a service incurred or aggravated hearing 
loss disability while "new" as it has not been previously 
considered, it is not "material" because it has not been 
shown that the veteran has any medical knowledge beyond that 
of lay persons.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Such statements do not constitute competent or credible 
evidence of a diagnosis or medial causation of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, while the veteran is competent to describe the 
particulars of the claimed in-service accident, he is not 
competent to assert his hearing loss disability, as opposed 
to symptoms, was permanently aggravated by service.  
Accordingly, in the absence of any additional evidence which 
shows that his pre-existing hearing loss disability was 
permanently aggravated by service, the claim for service 
connection for a hearing loss disability is not reopened.  


ORDER

The unappealed rating decision of December 31, 1952, was not 
clearly and unmistakably erroneous, insofar as it denied 
entitlement to service connection for bilateral hearing loss, 
and thus, the motion for revision or reversal is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

